Citation Nr: 1215050	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for panic disorder and major depressive disorder, claimed as depression and anxiety.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985, from March 1989 to August 1989, from August 1992 to November 1992, and from December 2003 to November 2004, with additional inactive duty service in the Army National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on May 14, 2009.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704  (2011). 

In May 2010, the Board remanded this case for further development.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and credible evidence shows that the Veteran's panic disorder and major depressive disorder are related to his military service.



CONCLUSION OF LAW

Panic disorder major depressive disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for panic disorder and major depressive disorder, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim for benefits based on one psychiatric disorder encompasses benefits based on another acquired psychiatric disorder because the evidence developed during the processing of the claim indicated that the symptoms for which the claimant was seeking VA benefits may have been caused by another acquired psychiatric disorder.  Therefore, although the Veteran originally claimed service connection for depression and anxiety, the Board may grant service connection for any psychiatric disorder found to be related to the Veteran's military service.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran has been diagnosed alternately with panic disorder, major depressive disorder, posttraumatic stress disorder, depression, and adjustment disorder with depressed mood and chronic anxiety.  Thus, the current disability requirement has been met. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records do not contain a diagnosis of, or reflect treatment for a psychiatric disorder.  However, the Veteran has alleged that his initial panic attacks occurred in service while he was deployed to the Horn of Africa.  Specifically, the Veteran relayed a incident in which he was aboard a small boat between the islands off the eastern coast of Kenya as a team leader when problems with the boat sparked a panic attack.  Although the specific details of this incident have not been corroborated, the record does show that the Veteran was deployed to the Horn of Africa during his last period of active duty and an injury report from that deployment notes that the Veteran complained of injuries to his finger, wrist, and shoulder when he fell while entering a boat in Kenya during that deployment.  As the record places the Veteran aboard at least one boat during this deployment, the Board finds the Veteran's lay evidence of a panic attack while aboard such a boat to be consistent with the conditions of his service, despite the lack of corroborating records.  Thus, resolving doubt in favor of the Veteran, the in-service occurrence requirement is met.

Direct service connection also requires medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this case, the December 2011 VA examiner opined that it was at least as likely as not that the Veteran's panic disorder was caused by the in-service event described above.  This opinion was seconded by the Veteran's private counselor in his January 2012 letter, which also found a positive nexus between the Veteran's in-service traumatic events and a diagnosis of major depressive disorder.  Therefore, the medical evidence of record supports an award of service connection for both panic disorder and major depressive disorder.

In conclusion, the record supports a grant of service connection for panic disorder and major depressive disorder.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for panic disorder and major depressive disorder is granted


REMAND

Unfortunately, an additional remand is necessary in the case of the Veteran's claim of service connection for hypertension.  The medical evidence of record shows that the Veteran was treated for hypertension at the beginning of the appeals period.  However, no medical nexus opinion has been offered regarding whether that hypertension was related to his military service.  In 2007, during the appeals period, the Veteran discontinued his high blood pressure medication.  By the time of the December 2011 VA medical examination, the Veteran no longer had hypertension.  Under McLain v. Nicholson, 21 Vet. App. 319 (2007), the current disability requirement for a service connection claim is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.  Therefore, a medical nexus opinion regarding the hypertension that was present at the beginning of the appeals period is still necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the December 2011 VA hypertension examiner or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  Specifically, the VA examiner should answer the following questions:

a.  Based on the medical evidence of record including high blood pressure readings in August 1988 (146/90), June 1990 (140/84), August 1992 (150/98), June 1999 (148/93), and June 2004 (143/88, 151/88, 142/97), when did the Veteran's hypertension begin?

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's now-resolved hypertension was attributable to a period of the Veteran's active service (from June 1985 to August 1985; from March 1989 to August 1989; or from August 1992 to November 1992)?

c.  If the Veteran's hypertension is not at least as likely as not attributable to an earlier period of active service, is it at least as likely as not that his preexisting hypertension was permanently worsened beyond the  natural progression of this disability by his final period of active service from December 2003 to November 2004?

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Thereafter, the RO/AMC should readjudicate the claim of service connection for hypertension in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


